Citation Nr: 1518961	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of injury, right acromioclavicular arthritis (right shoulder disability).

4.  Entitlement to a rating in excess of 10 percent for posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1975 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June and October 2010 decisions of the Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The issue of entitlement to a rating in excess of 20 percent for residuals of injury, right acromioclavicular arthritis (right shoulder disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision that denied service connection for left shoulder and low back disabilities on the basis that a nexus was not shown for either issue was not appealed.

2.  New and material evidence has not been received to substantiate the claims of entitlement to service connection for left shoulder and low back disabilities.

3.  The Veteran's posttraumatic headaches have been shown to occur two to three times per week, last approximately two hours each, and require lengthy bed rest.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  In the absence of new and material evidence, the criteria to reopen service connection for a left shoulder disability has not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The August 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

4.  In the absence of new and material evidence, the criteria to reopen service connection for a low back disability has not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

5.  The criteria for a rating of 50 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

New and Material Claims to Reopen

The Veteran originally filed a claim for entitlement to service connection for a left shoulder disability in February 1991.  VA denied the claim in an October 1991 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service (the Veteran was notified of this decision in November 1991).  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the October 1991 rating decision, and that decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

In December 2006, the Veteran filed another claim of entitlement to service connection for a left shoulder disability and also filed an original claim for a low back disability.  An August 2007 rating decision reopened the claim for a left shoulder disability in order to consider new evidence, but eventually denied both of these claims due to the lack of evidence establishing a nexus to service for either disability.  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the August 2007 rating decision and that decision also became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

In February 2010, the Veteran filed another claim of entitlement to service connection for left shoulder and low back disabilities.  A June 2010 rating decision declined to reopen both claims on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118; but see Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)(noting that the third element to consider when assessing the need for a medical examination has a low threshold that could be met by credible evidence of continuity of symptomatology).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the August 2007 denial, the evidence of record consisted of service treatment records, private and VA treatment records, and VA examinations from August 2007.  Service connection was denied on the grounds that the Veteran's single service treatment records of one-time left shoulder and low back injuries while he was in-service were acute and not related to his current disabilities.

Since the August 2007 denial, the Veteran has submitted no additional new and material evidence to substantiate his claim of entitlement to service connection for both a left shoulder disability and a low back disability.  He has only asserted that service connection is warranted.  The Veteran has submitted updated private and VA treatment records since then, but there are no medical opinions establishing a nexus to service for either disability.

Although the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2014, he did not provide any new information to help establish evidence that could reasonably substantiate the claims were they to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 117.

Based on the foregoing, reopening of the previously denied claims of entitlement to service connection for left shoulder and low back disabilities are not warranted because new and material evidence has not been received.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156.

Rating for Posttraumatic Headaches

The Veteran asserts that his posttraumatic headaches are more severe than currently rated (10 percent, effective December 18, 2008).  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

After a full review of the record, and as discussed below, the Board concludes that a 50 percent rating for posttraumatic headaches is warranted.  

VA treatment records indicate that the Veteran has consistently experienced migraine headaches throughout the period on appeal.  He has also been prescribed many different types of pain relief for his headache symptoms.  In a May 2011 VA treatment record, the Veteran explained that he would often take medication and then sleep from 10 p.m. until 3 p.m. in order to relieve headache pain.  

On VA examination in September 2010, the Veteran endorsed headache pain and nausea.  The Veteran stated that he had experienced "almost daily frontal headaches."  He said that they occur all day, but are most painful at night.  The examiner noted that the Veteran used hydrocodone for headache pain relief.  The Veteran also said that his headaches generally improve after he goes to sleep.

In February 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  The Veteran stated that he experienced headaches two to three times per week that lasted approximately two hours each time.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as pain and nausea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence from throughout the period on appeal indicates the Veteran reported having chronic migraine pain.  Although the September 2010 VA examiner found the Veteran did not have characteristic prostrating attacks, the Veteran's testimony regarding his headache episodes demonstrate that he has prostrating headaches that occur more than once a month.  The Veteran's report of his symptoms included pain and nausea.  He also reported having to change his routine because of the pain by taking high dosages of pain relievers and sleeping off the headaches over lengthy time periods.  

Based on the evidence of record, and in giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran had headaches with characteristic prostrating attacks occurring very frequently during the period on appeal.  Accordingly, the Board finds that a rating of 50 percent, the maximum schedular rating, is warranted under Diagnostic Code 8100.

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's headache disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected posttraumatic headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected posttraumatic headaches above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability based on the frequency of prostrating attacks; thus, the demonstrated manifestations specifically associated with his service-connected posttraumatic headaches - namely headaches two to three times per week, lasting a few hours each time - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's posttraumatic headaches, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of an increased-compensation claim.  Accordingly, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in September 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2010, prior to the initial adjudication of the service connection claims for left shoulder disability and low back disability, which are on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claims for left shoulder disability and low back disability in August 2007 and for his increased rating claims for right shoulder disability and posttraumatic headaches in March 2010.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence has not been received as sufficient to reopen a claim of entitlement to service connection for a left shoulder disability; the appeal is denied.

New and material evidence has not been received as sufficient to reopen a claim of entitlement to service connection for a low back disability; the appeal is denied.

A 50 percent rating is granted for posttraumatic headaches.  


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim for a higher rating for a right shoulder disability can be properly adjudicated.  

Here, the record shows that this condition has not been thoroughly evaluated since September 2010, and the claims file indicates that the Veteran's condition has worsened since this examination.  

As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide the Veteran with an updated examination to accurately assess the current condition of his disability.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this matter is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for his service-connected right shoulder disability.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

2.  Updated treatment records from the VA Health Care System from September 2013 through the present should be requested and associated with the claims file.


3.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right shoulder disability.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


